Exhibit 10.2

 

 

HELMERICH & PAYNE, INC.

 

2005 LONG-TERM INCENTIVE PLAN

 

 


NONQUALIFIED STOCK OPTION AGREEMENT

 

Participant Name:

Date of Grant:

 

 

Shares Subject to Stock Option:

 

Expiration Date:

 

 

 

Option Price:

 

 

Vesting Schedule

 

Vesting Dates

 

Percent of Stock
Option Exercisable

 

 

 

    

%

 

 

    

%

 

 

    

%

 

 

    

%

 

 

    

%

 

--------------------------------------------------------------------------------


 

NONQUALIFIED STOCK OPTION AGREEMENT

UNDER THE HELMERICH & PAYNE, INC.


2005 LONG-TERM INCENTIVE PLAN


 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Option Agreement”), is made as of
the grant date set forth on the cover page of this Option Agreement (the “Cover
Page”) at Tulsa, Oklahoma by and between the participant named on the Cover
Page (the “Participant”) and Helmerich & Payne, Inc. (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Participant is an employee of the Company, a Subsidiary of the
Company, or an Affiliated Entity, and it is important to the Company that the
Participant be encouraged to remain in the employ of the Company, a Subsidiary
of the Company or Affiliated Entity; and

 

WHEREAS, in recognition of such facts, the Company desires to provide to the
Participant an opportunity to purchase shares of the Common Stock of the
Company, as hereinafter provided, pursuant to the “Helmerich & Payne, Inc. 2005
Long-Term Incentive Plan” (the “Plan”), a copy of which has been provided to the
Participant; and

 

WHEREAS, any capitalized terms used but not defined herein have the same
meanings given them in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the Participant and the Company hereby
agree as follows:

 

Section 1.             Grant of Stock Option.  The Company hereby grants to the
Participant a nonqualified stock option (the “Stock Option”) to purchase all or
any part of the number of shares of its Common Stock, par value $.10 (the
“Stock”) set forth on the Cover Page, under and subject to the terms and
conditions of this Option Agreement and the Plan which is incorporated herein by
reference and made a part hereof for all purposes.  The purchase price for each
share to be purchased hereunder shall be the option price set forth on the Cover
Page (the “Option Price”) which shall equal the Fair Market Value of the Common
Stock covered by this Stock Option on the Date of Grant.

 

Section 2.             Times of Exercise of Option.  The Participant shall be
eligible to exercise the Stock Option pursuant to the vesting schedule set forth
on the Cover Page (the “Vesting Schedule”), subject to the applicable provisions
of the Plan and this Option Agreement having been satisfied.  Upon satisfaction
of the vesting conditions, the Participant may exercise on or after the
applicable vesting date specified on the Cover Page (the “Vesting Dates”), on a
cumulative basis, the number of Stock Options determined by multiplying the
aggregate number of shares of Stock subject to the Stock Option set forth on the
Cover Page by the designated percentage set forth on the Cover Page.

 

--------------------------------------------------------------------------------


 

Section 3.             Term of Stock Option.  Subject to earlier termination as
hereafter provided, the Stock Option shall expire at the close of business on
the expiration date set forth on the Cover Page and may not be exercised after
such expiration date; provided, however, in no event shall the term of the Stock
Option be longer than ten years from the Date of Grant.  Unless vesting is
accelerated or extended pursuant to the terms of Section 6, unvested Stock
Options shall be forfeited upon the Participant’s termination of employment.

 

Section 4.             Transferability of Stock Option.

 

(a)           General.  Except as provided in Section 4(b) hereof, the Stock
Option shall not be transferable otherwise than by will or the laws of descent
and distribution, and the Stock Option may be exercised, during the lifetime of
the Participant, only by the Participant. More particularly (but without
limiting the generality of the foregoing), the Stock Option may not be assigned,
transferred (except as provided above and in Section 4(b) hereof), pledged or
hypothecated in any way, shall not be assignable by operation of law and shall
not be subject to execution, attachment, or similar process.  Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the Stock
Option contrary to the provisions hereof shall be null and void and without
effect.

 

(b)           Limited Transferability of Stock Options.  The Stock Options may
be transferred by such Participant to (i) the ex-spouse of the Participant
pursuant to the terms of a domestic relations order, (ii) the spouse, children
or grandchildren of the Participant (“Immediate Family Members”), (iii) a trust
or trusts for the exclusive benefit of such Immediate Family Members, or (iv) a
partnership in which such Immediate Family Members are the only partners;
provided that there may be no consideration for any such transfer and subsequent
transfers of transferred  Stock Options shall be prohibited except those in
accordance with Section 4(a) hereof.  Following transfer, any such Stock Options
shall continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for purposes of this
Section 4(b) the term “Participant” shall be deemed to refer to the transferee. 
The events of termination of employment in the Plan shall continue to be applied
with respect to the original Participant, following which the Stock Options
shall be exercisable by the transferee only to the extent, and for the periods
specified in the Plan.  No transfer pursuant to this Section 4(b) shall be
effective to bind the Company unless the Company shall have been furnished with
written notice of such transfer together with such other documents regarding the
transfer as the Committee shall request.

 

Section 5.             Employment.  So long as the Participant shall continue to
be a full-time and continuous employee of the Company, a Subsidiary of the
Company, an Affiliated Entity or a corporation or a parent or a Subsidiary of
such corporation issuing or assuming a Stock Option in a transaction to which
Section 424(a) of the Code applies, the Stock Option shall not be affected by
any change of duties or position.  Nothing in the Plan or in this Option
Agreement shall confer upon the Participant any right to continue in the employ
of the Company or a Subsidiary of the Company or an Affiliated Entity, or
interfere in any way with the right of the Company or a Subsidiary of the
Company or an Affiliated Entity to terminate the Participant’s employment at any
time.

 

--------------------------------------------------------------------------------


 

Section 6.             Vesting of Stock Options on Death, Retirement, Disability
or Other Special Circumstances.  In the event of the Participant’s death after
the date Participant becomes Retirement Eligible, any and all unvested Stock
Options under this Option Agreement shall become automatically fully vested.  In
the event the Participant voluntarily terminates employment or terminates
employment due to Disability following the date he becomes Retirement Eligible,
subject to the provisions of Section 9, the Participant shall be eligible to
continue to vest in accordance with the Vesting Schedule provided that (i) the
Participant is continuously employed as a full-time employee through the
one-year anniversary of the Date of Grant, (ii) the Participant complies with
the requirements set forth in Section 8 below at all times during the remainder
of the Vesting Schedule and (iii) the Participant executes and delivers to the
Company a compliance certificate in the form attached hereto as Exhibit A
indicating the Participant’s full compliance with Section 8 on or before
November 1 of each year during the remainder of the Vesting Schedule.  For
purposes of this Option Agreement, “Retirement Eligible” shall mean the date the
Participant both (i) attains age 55 and (ii) has 15 or more continuous years of
service as a full-time employee of the Company or a Subsidiary.  The Committee,
in its sole discretion, may accelerate the vesting of Stock Options for which
the applicable Vesting Date(s) has not yet occurred upon the Participant’s date
of termination of employment if such termination occurs by reason of
(i) Disability, (ii) death, or (iii) upon the occurrence of special
circumstances (as determined by the Committee).

 

Section 7.             Period of Exercise Upon Termination of Employment.  With
respect to shares subject to the Stock Option for which the applicable Vesting
Dates have occurred or for which the Committee has accelerated or extended
vesting in accordance with Section 6, the Participant, or the representative of
a deceased Participant, shall be entitled to purchase such shares during the
remaining term of the Stock Option if (i) the Participant’s employment was
terminated as a result of death, Disability, or Retirement or (ii) the
Participant voluntarily terminated employment after becoming Retirement
Eligible.  If the Participant’s employment was terminated for any other reason,
the Participant shall be entitled to purchase such vested Stock Options for a
period of three months from such date of termination and any Stock Options which
remain unvested after such date shall be cancelled.

 

Section 8.             Non-Disclosure and Confidential Information.

 

(a)           Confidential Information.  For purposes of this Option Agreement,
“confidential information” includes, without limitation, information with
respect to the Company’s or its subsidiaries’ finances, oil and gas drilling
processes, costs and pricing, customer contracts, contracts and requirements,
vendor or supplier contracts, contracts for other information, compensation
structures, recruitment and training policies, operation support and backup
facilities, service and product formulas, concepts, data, know-how improvements
and strategies, computer programs and listings (whether in source code and/or
object code format), software design and methodology, research and development
or investigations, marketing strategies, ideas and plans for ongoing or future
businesses, new business or other developments, new and innovative service or
product ideas, inventions, potential acquisitions or divestitures, business and
litigation strategies and future business and litigation plans and any other
information or material that is of special or unique value to the Company or its
subsidiaries maintained as confidential and not disclosed to the general public
(whether through an annual report and/or filings with the Securities and
Exchange Commission or otherwise).

 

--------------------------------------------------------------------------------


 

(b)           Non-Disclosure.  Participant agrees that due to Participant’s
knowledge of the confidential information, Participant would inevitably use
and/or disclose that information, in breach of Participant’s confidentiality and
non-disclosure obligations under this Option Agreement, if Participant worked in
certain capacities or engaged in certain activities for a period of time
following the termination of Participant’s employment relationship with the
Company or a subsidiary, specifically in the position which involved either
(i) responsibility and decision-making authority or input at the executive level
regarding any subject, (ii) responsibility or decision-making authority or input
at any management level in the participant’s individual area of assignment with
the Company or a subsidiary or (iii) responsibility or decision-making authority
or input that allows for the use of confidential information for the benefit of
any person (including Participant) or entity in the oil and gas drilling or
other business that develops, provides or markets any products or services that
are otherwise competitive with or similar to the products or services of the
Company or its subsidiaries (the “Restricted Occupations”).  Therefore, in the
event the Participant is eligible for continued vesting pursuant to Section 6,
except with the prior written consent of an authorized officer of the Company,
during the period of continued vesting following Participant’s employment with
the Company or its subsidiaries, Participant agrees not to be employed by,
consult for or otherwise act on behalf of any person or entity (without regard
to geographic location) in any capacity in which the Participant would be
involved directly or indirectly in a Restricted Occupation.  In the event the
Committee determines in its sole judgment that the Participant has engaged in
activities in contravention of this Section 8, Participant’s eligibility for
continued vesting under Section 6 shall cease and any unvested Options shall be
forfeited.  Participant acknowledges this commitment is intended to protect the
confidential information and is not intended to be applied or interpreted as a
covenant against competition.

 

Section 9.             Suspension or Termination of Awards.  Notwithstanding
anything in the Plan or this Option Agreement to the contrary, if at any time
(including after notice of exercise has been delivered) the Committee reasonably
believes that the Participant has committed an act of misconduct as described in
this paragraph, the Committee may suspend the Participant’s right to exercise or
receive any Award pending a determination of whether an act of misconduct has
been committed.  If the Committee determines the Participant has committed an
illegal act, fraud, embezzlement or deliberate disregard of Company rules or
policies (including any violation of the Participant’s non-disclosure,
non-compete or similar agreement) that may reasonably be expected to result in
loss, damage or injury to the Company, the Committee may (a) cancel any
outstanding Award granted to the Participant, in whole or in part, whether or
not vested or deferred and/or (b) if such conduct or activity occurs during a
Company fiscal year in which there was also an exercise or receipt of an Award,
require the Participant to repay to the Company any gain realized or value
received upon the exercise or receipt of such Award (with such gain or value
received valued as of the date of exercise or receipt).  Cancellation and
repayment obligations will be effective as of the date specified by the
Committee.  Any repayment obligation may be satisfied in stock or cash or a
combination thereof (based upon the Fair Market Value of Common Stock on the day
of payment), and the Committee may provide for an offset to any future payments
owed by the Company or any affiliate to the Participant if necessary to satisfy
the repayment obligation.  The determination regarding cancellation of an Award
or a repayment obligation shall be within the sole discretion of the Committee
and shall be binding upon the Participant and the Company.

 

--------------------------------------------------------------------------------


 

Section 10.           Method of Exercising Stock Option.

 

(a)           Procedures for Exercise.  The manner of exercising the Stock
Option herein granted shall be by written notice to the Secretary of the Company
at the time the Stock Option, or part thereof, is to be exercised, and in any
event prior to the expiration of the Stock Option.  Such notice shall state the
election to exercise the Stock Option, the number of shares of Stock to be
purchased upon exercise, the form of payment to be used, and shall be signed by
the person so exercising the Stock Option.

 

(b)           Form of Payment.  Payment in full for shares of Stock purchased
under this Option Agreement shall accompany the Participant’s notice of
exercise, together with payment for any applicable withholding taxes.  Payment
shall be made (i) in cash or by check, draft or money order payable to the order
of the Company; (ii) by delivering Stock or other equity securities of the
Company having a Fair Market Value on the date of payment equal to the amount of
the Option Price; or (iii) a combination thereof.  In addition to the foregoing
procedure which may be available for the exercise of the Stock Option, the
Participant may deliver to the Company a notice of exercise which includes an
irrevocable instruction to the Company to deliver the Stock certificate
representing the shares of Stock being purchased, issued in the name of the
Participant, to a broker approved by the Company and authorized to trade in the
Common Stock of the Company.  Upon receipt of such notice, the Company shall
acknowledge receipt of the executed notice of exercise and forward this notice
to the broker.  Upon receipt of the copy of the notice which has been
acknowledged by the Company, and without waiting for issuance of the actual
Stock certificate with respect to the exercise of the Stock Option, the broker
may sell the Stock or any portion thereof. The broker shall deliver directly to
the Company that portion of the sales proceeds sufficient to cover the Option
Price and withholding taxes, if any.  For all purposes of effecting the exercise
of the Stock Option, the date on which the Participant gives the notice of
exercise to the Company, together with payment for the shares of Stock being
purchased and any applicable withholding taxes, shall be the “date of
exercise.”  If a notice of exercise and payment are delivered at different
times, the date of exercise shall be the date the Company first has in its
possession both the notice and full payment as provided herein.

 

(c)           Further Information.  In the event the Stock Option is exercised,
pursuant to the foregoing provisions of this Section 10, by any person due to
the death of the Participant, such notice shall also be accompanied by
appropriate proof of the right of such person to exercise the Stock Option.  The
notice so required shall be given by personal delivery to the Secretary of the
Company or by registered or certified mail, addressed to the Company at 1437
South Boulder Avenue, Tulsa, Oklahoma 74119, and it shall be deemed to have been
given when it is so personally delivered or when it is deposited in the United
States mail in an envelope addressed to the Company, as aforesaid, properly
stamped for delivery as a registered or certified letter.

 

Section 11.           Change of Control.  Upon the occurrence of a Change of
Control Event, any and all Stock Options under this Option Agreement shall
become automatically fully vested and immediately exercisable with such
acceleration to occur without the requirement of any further act by either the
Company or the Participant.

 

--------------------------------------------------------------------------------


 

Section 12.           Securities Law Restrictions.  The Stock Option shall be
exercised and Stock issued only upon compliance with the Securities Act of 1933,
as amended (the “Act”), and any other applicable securities law, or pursuant to
an exemption therefrom. If deemed necessary by the Company to comply with the
Act or any applicable laws or regulations relating to the sale of securities,
the Participant, at the time of exercise and as a condition imposed by the
Company, shall represent, warrant and agree that the shares of Stock subject to
the Stock Option are being purchased for investment and not with any present
intention to resell the same and without a view to distribution, and the
Participant shall, upon the request of the Company, execute and deliver to the
Company an agreement to such effect.  The Participant acknowledges that any
Stock certificate representing Stock purchased under such circumstances will be
issued with a restricted securities legend.

 

Section 13.           Payment of Withholding Taxes.  No exercise of any Stock
Option may be effected until the Company receives full payment for any required
state and federal withholding taxes.  Payment for withholding taxes shall be
made in cash, by check, or by the Participant surrendering, or the Company
retaining from the shares of Stock to be issued upon exercise of the Stock
Option, that number of shares of Stock (based on Fair Market Value) that would
be necessary to satisfy the requirements for withholding any amounts of taxes
due upon the exercise of the Stock Option.  For the purpose of calculating the
Fair Market Value of shares surrendered or retained to pay withholding taxes,
the relevant date shall be the date of exercise.  In the event the Participant
uses the “cashless” exercise/same-day sale procedure set forth in
Section 10(b) hereof to pay withholding taxes, the actual sale price of shares
sold to satisfy payment shall be used to determine the amount of withholding
taxes payable.  Nothing herein, however, shall be construed as requiring payment
of withholding taxes at the time of exercise if payment of taxes is deferred
pursuant to any provision of the Code, and actions satisfactory to the Company
are taken which are designed to reasonably insure payment of withholding taxes
when due.

 

Section 14.           Notices.  All notices or other communications relating to
the Plan and this Option Agreement as it relates to the Participant shall be in
writing and shall be delivered personally or mailed (U.S. Mail) by the Company
to the Participant at the then current address as maintained by the Company or
such other address as the Participant may advise the Company in writing.

 

Section 15.           Conflicts.  In the event of any conflicts between this
Agreement and the Plan, the latter shall control.  In the event any provision
hereof conflicts with applicable law, that provision shall be severed, and the
remaining provisions shall remain enforceable.

 

Section 16.           No Part of Other Plans.  The benefits provided under this
Agreement or the Plan shall not be deemed to be a part of or considered in the
calculation of any other benefit provided by the Company, a Subsidiary or an
Affiliated Entity to the Participant.

 

Section 17.           Participant and Award Subject to Plan.  As specific
consideration to the Company for the Award, the Participant agrees to be bound
by the terms of the Plan and this Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Nonqualified Stock Option
Agreement as of the day and year first above written.

 

 

HELMERICH & PAYNE, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

“COMPANY”

 

 

 

 

 

 

 

 

 

 

 

 

 

“PARTICIPANT”

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Compliance Certificate

 

I hereby certify that I am in full compliance with the covenants contained in
that certain Option Agreement (the “Agreement”) dated as of
                              , 2009 between Helmerich & Payne, Inc. and me and
have been in full compliance with such covenants at all times during the
twelve-month period immediately preceding November 1 of the year designated
below.

 

 

Dated:

 

 

 

 

--------------------------------------------------------------------------------


 

2005 ISO No.               

 

 

HELMERICH & PAYNE, INC.

 

2005 LONG-TERM INCENTIVE PLAN

 

 

INCENTIVE STOCK OPTION AGREEMENT

 

Participant Name:

Date of Grant:

 

 

Shares Subject to Incentive Stock Option:

 

Expiration Date:

 

 

 

Option Price:

 

 

Vesting Schedule

 

Vesting Dates

 

Percent of
Stock Option
Exercisable

 

 

 

    

%

 

 

    

%

 

 

    

%

 

 

    

%

 

 

    

%

 

--------------------------------------------------------------------------------


 

INCENTIVE STOCK OPTION AGREEMENT

UNDER THE HELMERICH & PAYNE, INC.


2005 LONG-TERM INCENTIVE PLAN


 

THIS INCENTIVE STOCK OPTION AGREEMENT (the “Option Agreement”) is made as of the
grant date set forth on the cover page of this Option Agreement (the “Cover
Page”) at Tulsa, Oklahoma by and between the participant named on the Cover
Page (the “Participant”) and Helmerich & Payne, Inc. (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Participant is an employee of the Company or a Subsidiary of the
Company and it is important to the Company that the Participant be encouraged to
remain in the employ of the Company or a Subsidiary of the Company; and

 

WHEREAS, in recognition of such facts, the Company desires to provide to the
Participant an opportunity to purchase shares of the Common Stock of the
Company, as hereinafter provided, pursuant to the “Helmerich & Payne, Inc. 2005
Stock Incentive Plan” (the “Plan”), a copy of which has been provided to the
Participant; and

 

WHEREAS, any capitalized terms used but not defined herein have the same
meanings given them in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the Participant and the Company hereby
agree as follows:

 

Section 1.             Grant of ISO Option.  The Company hereby grants to the
Participant an incentive stock option (the “ISO Option”) intended to qualify
under Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”),
to purchase all or any part of the number of shares of its Common Stock, par
value $.10 (the “Stock”) set forth on the Cover Page, under and subject to the
terms and conditions of this Option Agreement and the Plan which is incorporated
herein by reference and made a part hereof for all purposes.  The purchase price
for each share to be purchased hereunder shall be the option price set forth on
the Cover Page (the “ISO Price”) and shall equal the Fair Market Value of the
Common Stock covered by this ISO Option as of the Date of Grant.

 

Section 2.             Times of Exercise of ISO Option.  The Participant shall
be eligible to exercise the ISO Option pursuant to the vesting schedule set
forth on the Cover Page (the “Vesting Schedule”), subject to the applicable
provisions of the Plan and this Option Agreement having been satisfied.  Upon
satisfaction of the vesting conditions, the Participant may exercise on or after
the applicable vesting date specified on the Cover Page (the “Vesting Dates”),
on a cumulative basis, the number of ISO Options determined by multiplying the
aggregate number of shares of Stock subject to the ISO Option set forth on the
Cover Page by the designated percentage set forth on the Cover Page.

 

--------------------------------------------------------------------------------


 

Section 3.             Term of ISO Option.  Subject to earlier termination as
hereafter provided, the ISO Option shall expire at the close of business on the
expiration date set forth on the Cover Page and may not be exercised after such
expiration date; provided, however, in no event shall the term of the ISO Option
be longer than ten years from the Date of Grant.  Unless vesting is accelerated
or extended pursuant to the terms of Section 7, unvested ISO Options shall be
forfeited upon the Participant’s termination of employment.

 

Section 4.             Nontransferability of ISO Option.  Except as otherwise
herein provided, the ISO Option shall not be transferable otherwise than by will
or the laws of descent and distribution, and the ISO Option may be exercised,
during the lifetime of the Participant, only by the Participant.  More
particularly (but without limiting the generality of the foregoing), the ISO
Option may not be assigned, transferred (except as provided above), pledged or
hypothecated in any way, shall not be assignable by operation of law and shall
not be subject to execution, attachment, or similar process.  Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the ISO
Option contrary to the provisions hereof shall be null and void and without
effect.

 

Section 5.             Employment.  So long as the Participant shall continue to
be a full-time and continuous employee of the Company, a Subsidiary of the
Company, or an Affiliated Entity, the ISO Option shall not be affected by any
change of duties or position.  Nothing in the Plan or in this Option Agreement
shall confer upon the Participant any right to continue in the employ of the
Company or a Subsidiary of the Company, or interfere in any way with the right
of the Company or a Subsidiary of the Company to terminate the Participant’s
employment at any time.

 

Section 6.             Annual Limitation on Exercise of ISO Options.  Except as
provided in Sections 7 and 11, in no event during any calendar year will the
aggregate Fair Market Value, determined as of the time the ISO Option is
granted, of the Stock for which the Participant may first have the right to
exercise under the ISO Option and any other “incentive stock options” granted
under all plans qualified under Section 422 of the Code which are sponsored by
the Company, its parent or a Subsidiary of the Company, exceed $100,000.

 

Section 7.             Vesting of ISO Options on Death, Retirement, Disability
or Other Special Circumstances.  In the event of the Participant’s death after
the date Participant becomes Retirement Eligible, any and all unvested ISO
Options under this Option Agreement shall become automatically fully vested.  In
the event the Participant voluntarily terminates employment or terminates
employment due to Disability following the date he becomes Retirement Eligible,
subject to the provisions of Section 10, the Participant shall be eligible to
continue to vest in accordance with the Vesting Schedule provided that (i) the
Participant is continuously employed as a full-time employee through the
one-year anniversary of the Date of Grant, (ii) the Participant complies with
the requirements set forth in Section 9 below at all times during the remainder
of the Vesting Schedule and (iii) the Participant executes and delivers to the
Company a compliance certificate in the form attached hereto as Exhibit A
indicating the Participant’s full compliance with Section 9 on or before
November 1 of each year during the remainder of the Vesting Schedule.  For
purposes of this Option Agreement, “Retirement Eligible” shall mean the date the
Participant both (i) attains age 55 and (ii) has 15 or more continuous years of
service as a full-time employee of the Company or a Subsidiary.  The Committee,
in its sole discretion, may accelerate the vesting of all or any part of the
shares

 

--------------------------------------------------------------------------------


 

subject to the ISO Option for which the applicable Vesting Date(s) has not yet
occurred upon the Participant’s date of termination of employment if such
termination occurs by reason of (i) Disability, (ii) death, or (iii) upon the
occurrence of special circumstances as determined by the Committee.

 

Section 8.             Period for Exercise Upon Termination of Employment.  With
respect to shares subject to the ISO Option for which the applicable Vesting
Dates have occurred or for which the Committee has accelerated or extended
vesting in accordance with Section 7, the Participant, or the representative of
a deceased Participant, shall be entitled to purchase such shares during the
remaining term of the ISO Option, if (i) the Participant’s employment was
terminated due to death or Disability or (ii) the Participant voluntarily
terminated employment after becoming Retirement Eligible.  If the Participant’s
employment was terminated for any other reason, the Participant shall be
entitled to purchase vested ISO Options for a period of three months from such
date of termination, and any ISO Options which remain unexercised after such
date shall be cancelled.

 

Section 9.             Non-Disclosure and Confidential Information.

 

(a)           Confidential Information.  For purposes of this Option Agreement,
“Confidential Information” includes, without limitation, information with
respect to the Company’s or its Subsidiaries’ finances, oil and gas drilling
processes, costs and pricing, customer contracts, vendor or supplier contracts,
compensation structures, recruitment and training policies, operation support
and backup facilities, service and product formulas, concepts, data, know-how
improvements and strategies, computer programs and listings, software design and
methodology, research and development, marketing strategies, ideas and plans for
ongoing or future businesses, new business or other developments, new and
innovative service or product ideas, inventions, potential acquisitions or
divestitures, business and litigation strategies and future business and
litigation plans and any other information or material that is of special or
unique value to the Company or its subsidiaries maintained as confidential and
not disclosed to the general public (whether through an annual report and/or
filings with the Securities and Exchange Commission or otherwise).

 

(b)           Non-Disclosure.  Participant agrees that due to Participant’s
knowledge of the Confidential Information, Participant would inevitably use
and/or disclose that information, in breach of Participant’s confidentiality and
non-disclosure obligations under this Option Agreement, if Participant worked in
certain capacities or engaged in certain activities for a period of time
following the termination of Participant’s employment relationship with the
Company or a Subsidiary, specifically in the position which involved either
(i) responsibility and decision-making authority or input at the executive level
regarding any subject, (ii) responsibility or decision-making authority or input
at any management level in the participant’s individual area of assignment with
the Company or a Subsidiary or (iii) responsibility or decision-making authority
or input that allows for the use of Confidential Information for the benefit of
any person (including Participant) or entity in the oil and gas drilling or
other business that develops, provides or markets any products or services that
are otherwise competitive with or similar to the products or services of the
Company or its Subsidiaries (the “Restricted Occupations”).  Therefore, in the
event the Participant is eligible for continued vesting pursuant to Section 7,
except with the prior written consent of an authorized officer of the Company,
during the period

 

--------------------------------------------------------------------------------


 

of continued vesting following Participant’s employment with the Company or its
Subsidiaries, Participant agrees not to be employed by, consult for or otherwise
act on behalf of any person or entity (without regard to geographic location) in
any capacity in which the Participant would be involved directly or indirectly
in a Restriction Occupation.  In the event the Committee determines in its sole
judgment that the Participant has engaged in activities in contravention of this
Section 9, Participant’s eligibility for continued vesting under Section 7 shall
cease and any unvested ISO Options shall be forfeited.  Participant acknowledges
this commitment is intended to protect the Confidential Information and is not
intended to be applied or interpreted as a covenant against competition.

 

Section 10.           Suspension or Termination of Awards.  Notwithstanding
anything in the Plan or this Option Agreement to the contrary, if at any time
(including after notice of exercise has been delivered) the Committee reasonably
believes that the Participant has committed an act of misconduct as described in
this paragraph, the Committee may suspend the Participant’s right to exercise or
receive any Award pending a determination of whether an act of misconduct has
been committed.  If the Committee determines the Participant has committed an
illegal act, fraud, embezzlement or deliberate disregard of Company rules or
policies (including any violation of the Participant’s non-disclosure,
non-compete or similar agreement) that may reasonably be expected to result in
loss, damage or injury to the Company, the Committee may (a) cancel any
outstanding Award granted to the Participant, in whole or in part, whether or
not vested or deferred and/or (b) if such conduct or activity occurs during a
Company fiscal year in which there was also an exercise or receipt of an Award,
require the Participant to repay to the Company any gain realized or value
received upon the exercise or receipt of such Award (with such gain or value
received valued as of the date of exercise or receipt).  Cancellation and
repayment obligations will be effective as of the date specified by the
Committee.  Any repayment obligation may be satisfied in stock or cash or a
combination thereof (based upon the Fair Market Value of Common Stock on the day
of payment), and the Committee may provide for an offset to any future payments
owed by the Company or any affiliate to the Participant if necessary to satisfy
the repayment obligation.  The determination regarding cancellation of an Award
or a repayment obligation shall be within the sole discretion of the Committee
and shall be binding upon the Participant and the Company.

 

Section 11.           Method of Exercising ISO Option.

 

(a)           Procedures for Exercise.  The manner of exercising the ISO Option
herein granted shall be by written notice to the Secretary of the Company at the
time the ISO Option, or part thereof, is to be exercised, and in any event prior
to the expiration of the ISO Option.  Such notice shall state the election to
exercise the ISO Option, the number of shares of Stock to be purchased upon
exercise, the form of payment to be used, and shall be signed by the person so
exercising the ISO Option.

 

(b)           Form of Payment.  Payment in full for shares of Stock purchased
under this Option Agreement shall accompany the Participant’s notice of
exercise.  Payment shall be made (i) in cash or by check, draft or money order
payable to the order of the Company; (ii) by delivering Stock or other equity
securities of the Company having a Fair Market Value on the date of payment
equal to the amount of the ISO Price; or (iii) a combination thereof.  In
addition to the foregoing procedure which may be available for the exercise of
the ISO Option, the

 

--------------------------------------------------------------------------------


 

Participant may deliver to the Company a notice of exercise which includes an
irrevocable instruction to the Company to deliver the stock certificate
representing the shares of Stock being purchased, issued in the name of the
Participant, to a broker approved by the Company and authorized to trade in the
Common Stock of the Company.  Upon receipt of such notice, the Company shall
acknowledge receipt of the executed notice of exercise and forward this notice
to the broker.  Upon receipt of the copy of the notice which has been
acknowledged by the Company, and without waiting for issuance of the actual
stock certificate with respect to the exercise of the ISO Option, the broker may
sell the Stock or any portion thereof. The broker shall deliver directly to the
Company that portion of the sales proceeds sufficient to cover the ISO Price and
withholding taxes, if any.  For all purposes of effecting the exercise of the
ISO Option, the date on which the Participant gives the notice of exercise to
the Company, together with payment for the shares of Stock being purchased and
any applicable withholding taxes, shall be the “date of exercise.”  If a notice
of exercise and payment are delivered at different times, the date of exercise
shall be the date the Company first has in its possession both the notice and
full payment as provided herein.

 

(c)           Further Information.  In the event the ISO Option is exercised,
pursuant to the foregoing provisions of this Section 11, by any person due to
the death of the Participant, such notice shall also be accompanied by
appropriate proof of the right of such person to exercise the ISO Option.  The
notice so required shall be given by personal delivery to the Secretary of the
Company or by registered or certified mail, addressed to the Company at 1437
South Boulder Avenue, Tulsa, Oklahoma 74119, and it shall be deemed to have been
given when it is so personally delivered or when it is deposited in the United
States mail in an envelope addressed to the Company, as aforesaid, properly
stamped for delivery as a registered or certified letter.

 

Section 12.           Change of Control.  Upon the occurrence of a Change of
Control Event, any and all ISO Options under this Option Agreement shall become
automatically fully vested and immediately exercisable with such acceleration to
occur without the requirement of any further act by either the Company or the
Participant.

 

Section 13.           Securities Law Restrictions.  The ISO Option shall be
exercised and Stock issued only upon compliance with the Securities Act of 1933,
as amended (the “Act”), and any other applicable securities law, or pursuant to
an exemption therefrom. If deemed necessary by the Company to comply with the
Act or any applicable laws or regulations relating to the sale of securities,
the Participant, at the time of exercise and as a condition imposed by the
Company, shall represent, warrant and agree that the shares of Stock subject to
the ISO Option are being purchased for investment and not with any present
intention to resell the same and without a view to distribution, and the
Participant shall, upon the request of the Company, execute and deliver to the
Company an agreement to such effect.  The Participant acknowledges that any
stock certificate representing Stock purchased under such circumstances will be
issued with a restricted securities legend.

 

Section 14.           Disqualifying Disposition of Stock.  If the Participant
shall make a disposition (within the meaning of Section 424(c) of the Code and
the rules and regulations thereunder) of any shares of Stock covered by the ISO
Option within one year after the date of exercise of the ISO Option or within
two years after the Date of Grant of the ISO Option, then in

 

--------------------------------------------------------------------------------


 

either such event the Participant shall promptly notify the Company, by delivery
of written notice to the Secretary of the Company, of (i) the date of such
disposition, (ii) the number of shares of Stock covered by the ISO Option which
were disposed of and (iii) the price at which such shares of Stock were disposed
of or the amount of any other consideration received on such disposition.  The
Company may make such provision as it may deem appropriate for the withholding
of any applicable federal, state or local taxes that it determines it may be
obligated to withhold or pay in connection with the exercise of the ISO Option
or the disposition of shares of Stock acquired upon exercise of the ISO Option.

 

Section 15.           Notices.  All notices or other communications relating to
the Plan and this Option Agreement as it relates to the Participant shall be in
writing and shall be delivered personally or mailed (U.S. Mail) by the Company
to the Participant at the then current address as maintained by the Company or
such other address as the Participant may advise the Company in writing.

 

Section 16.           Conflicts.  In the event of any conflicts between this
Agreement and the Plan, the latter shall control.  In the event any provision
hereof conflicts with applicable law, that provision shall be severed, and the
remaining provisions shall remain enforceable.

 

Section 17.           No Part of Other Plans.  The benefits provided under this
Agreement or the Plan shall not be deemed to be a part of or considered in the
calculation of any other benefit provided by the Company, a Subsidiary or an
Affiliated Entity to the Participant.

 

Section 18.           Participant and Award Subject to Plan.  As specific
consideration to the Company for the Award, the Participant agrees to be bound
by the terms of the Plan and this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Incentive Stock Option
Agreement as of the day and year first above written.

 

 

HELMERICH & PAYNE, INC., a Delaware corporation

 

 

 

 

 

 

 

By

 

 

 

 

 

 

“COMPANY”

 

 

 

 

 

 

 

 

 

 

 

 

 

“PARTICIPANT”

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Compliance Certificate

 

I hereby certify that I am in full compliance with the covenants contained in
that certain Option Agreement (the “Agreement”) dated as of
                              , 2009 between Helmerich & Payne, Inc. and me and
have been in full compliance with such covenants at all times during the
twelve-month period immediately preceding November 1 of the year designated
below.

 

 

Dated:

 

 

 

 

--------------------------------------------------------------------------------


 

 

HELMERICH & PAYNE, INC.

 

2005 LONG-TERM INCENTIVE PLAN

 

 

RESTRICTED STOCK AWARD AGREEMENT

 

Participant Name:

Date of Grant:

 

 

Shares Subject to Restricted Stock Award:

 

Expiration Date:

 

 

Vesting Schedule

 

Vesting Dates

 

Percent of
Award Vested

 

 

 

    

%

 

 

    

%

 

 

    

%

 

 

    

%

 

 

    

%

 

--------------------------------------------------------------------------------


 

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE HELMERICH & PAYNE, INC.

2005 LONG-TERM INCENTIVE PLAN


 

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”), is made as of the
grant date set forth on the cover page of this Award Agreement (the “Cover
Page”) at Tulsa, Oklahoma by and between the participant named on the Cover
Page (the “Participant”) and Helmerich & Payne, Inc. (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Participant is an employee of the Company, a Subsidiary of the
Company, or an Affiliated Entity, and it is important to the Company that the
Participant be encouraged to remain in the employ of the Company, a Subsidiary
of the Company, or an Affiliated Entity; and

 

WHEREAS, in recognition of such facts, the Company desires to provide to the
Participant an opportunity to receive shares of the Common Stock of the Company,
as hereinafter provided, pursuant to the “Helmerich & Payne, Inc. 2005 Long-Term
Incentive Plan” (the “Plan”), a copy of which has been provided to the
Participant; and

 

WHEREAS, any capitalized terms used but not defined herein have the same
meanings given them in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the Participant and the Company hereby
agree as follows:

 

Section 1.              Grant of Restricted Stock Award.  The Company hereby
grants to the Participant an award (the “Restricted Stock Award”) of
                           (        ) shares of its Common Stock, par value $.10
(the “Stock”) set forth on the Cover Page, under and subject to the terms and
conditions of this Award Agreement and the Plan which is incorporated herein by
reference and made a part hereof for all purposes.

 

Section 2.              Stock Held by Company.  The Company shall hold a
certificate registered in the name of the Participant representing the total
number of shares of the Award.  As a condition precedent to issuing a
certificate representing these shares of the Award, the Participant must deliver
to the Company a duly executed irrevocable stock power (in blank) covering such
shares represented by the certificate in the form of Exhibit A attached hereto. 
All shares of the Award held by the Company pursuant to this Award Agreement
shall constitute issued and outstanding shares of Common Stock of the Company
for all corporate purposes, and the Participant shall be entitled to vote such
shares and shall receive all cash dividends thereon provided that the right to
vote or receive such dividends shall terminate with respect to shares which have
been forfeited as provided under this Award Agreement.  While such shares are
held by the Company and until such shares have vested on the applicable date set
forth on the Cover Page (the “Vesting Date”), the Participant for whose benefit
such shares are held shall not have the right to encumber or otherwise change,
sell, assign, transfer, pledge or otherwise dispose of such unvested shares of
Stock or any interest therein, and such unvested shares of Stock shall not

 

--------------------------------------------------------------------------------


 

be subject to attachment or any other legal or equitable process brought by or
on behalf of any creditor of such Participant; and any such attempt to attach or
receive shares in violation of this Award Agreement shall be null and void.  If
such shares shall vest on the applicable Vesting Date in accordance with this
Award Agreement, the Company shall deliver to the Participant a certificate
representing such vested shares.

 

Section 3.              Timing of Restricted Stock Award.  The Participant shall
be eligible to receive the Award pursuant to the vesting schedule set forth on
the Cover Page (the “Vesting Schedule”), subject to the applicable provisions of
the Plan and this Award Agreement having been satisfied.  Upon satisfaction of
the vesting conditions, the Participant may receive on or after the applicable
vesting date specified on the Cover Page (the “Vesting Date”), the number of
shares of Stock determined by multiplying the aggregate number of shares of
Stock subject to the Award set forth on the Cover Page by the designated
percentage set forth on the Cover Page.

 

Section 4.              Term of Restricted Stock Award.  Subject to earlier
termination as herein provided, the Restricted Stock Award shall expire at the
close of business on the expiration date set forth on the Cover Page and may not
become vested after such expiration date.  Unless vesting is accelerated or
extended pursuant to the terms of Section 7, unvested shares of Stock subject to
the Award shall be forfeited upon Participant’s termination of employment.

 

Section 5.              Nontransferability of Restricted Stock Award.  Except as
otherwise herein provided, the Restricted Stock Award shall not be transferable
by the Participant otherwise than by will or the laws of descent and
distribution.  More particularly (but without limiting the generality of the
foregoing), unvested shares of Stock held by the Company may not be assigned,
transferred (except as provided above), pledged or hypothecated in any way,
shall not be assignable by operation of law and shall not be subject to
execution, attachment, or similar process.  Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the Restricted Stock Award
contrary to the provisions hereof shall be null and void and without effect. 
All shares of Stock which are distributed to the Participant as provided under
this Award Agreement may not be subsequently transferred except as provided
herein.

 

Section 6.              Employment.  Nothing in the Plan or in this Award
Agreement shall confer upon the Participant any right to continue in the employ
of the Company, its parent or any Subsidiary or an Affiliated Entity or
interfere in any way with the right of the Company, its parent or any Subsidiary
or an Affiliated Entity to terminate the Participant’s employment at any time.

 

Section 7.              Vesting of Restricted Stock Awards.  In the event of the
Participant’s death after the date Participant becomes Retirement Eligible, any
and all unvested shares of Stock under this Award Agreement shall become
automatically fully vested.  In the event the Participant voluntarily terminates
employment or terminates employment due to Disability following the date he
becomes Retirement Eligible, subject to the provisions of Section 9, the
Participant shall be eligible to continue to vest in accordance with the Vesting
Schedule provided that (i) the Participant is continuously employed as a
full-time employee through the one-year anniversary of the Date of Grant,
(ii) the Participant complies with the requirements set forth in Section 8 below
at all times during the remainder of the Vesting Schedule and (iii) the
Participant executes and delivers to the Company a compliance certificate in the
form attached

 

--------------------------------------------------------------------------------


 

hereto as Exhibit B indicating the Participant’s full compliance with Section 8
on or before November 1 of each year during the remainder of the Vesting
Schedule.  For purposes of this Award Agreement, “Retirement Eligible” shall
mean the date the Participant both (i) attains age 55 and (ii) has 15 or more
continuous years of service as a full-time employee of the Company, a Subsidiary
or an Affiliated Entity.  The Committee, in its sole discretion, may elect to
accelerate the vesting for all or any part of the shares subject to the
Restricted Stock Award for which the applicable Vesting Date(s) has not yet
occurred on the date of the Participant’s termination of employment if such
termination occurs by reason of death, termination of employment due to a
Disability, or Retirement.

 

Section 8.              Non-Disclosure and Confidential Information.

 

(a)           Confidential Information.  For purposes of this Award Agreement,
“confidential information” includes, without limitation, information with
respect to the Company’s or its subsidiaries’ finances, oil and gas drilling
processes, costs and pricing, customer contracts, contracts and requirements,
vendor or supplier contracts, contracts for other information, compensation
structures, recruitment and training policies, operation support and backup
facilities, service and product formulas, concepts, data, know-how improvements
and strategies, computer programs and listings (whether in source code and/or
object code format), software design and methodology, research and development
or investigations, marketing strategies, ideas and plans for ongoing or future
businesses, new business or other developments, new and innovative service or
product ideas, inventions, potential acquisitions or divestitures, business and
litigation strategies and future business and litigation plans and any other
information or material that is of special or unique value to the Company or its
subsidiaries maintained as confidential and not disclosed to the general public
(whether through an annual report and/or filings with the Securities and
Exchange Commission or otherwise).

 

(b)           Non-Disclosure.  Participant agrees that due to Participant’s
knowledge of the confidential information, Participant would inevitably use
and/or disclose that information, in breach of Participant’s confidentiality and
non-disclosure obligations under this Award Agreement, if Participant worked in
certain capacities or engaged in certain activities for a period of time
following the termination of Participant’s employment relationship with the
Company or a subsidiary, specifically in the position which involved either
(i) responsibility and decision-making authority or input at the executive level
regarding any subject, (ii) responsibility or decision-making authority or input
at any management level in the participant’s individual area of assignment with
the Company or a subsidiary or (iii) responsibility or decision-making authority
or input that allows for the use of confidential information for the benefit of
any person (including Participant) or entity in the oil and gas drilling or
other business that develops, provides or markets any products or services that
are otherwise competitive with or similar to the products or services of the
Company or its subsidiaries (the “Restricted Occupations”).  Therefore, in the
event the Participant is eligible for continued vesting pursuant to Section 7,
except with the prior written consent of an authorized officer of the Company,
during the period of continued vesting following Participant’s employment with
the Company or its subsidiaries, Participant agrees not to be employed by,
consult for or otherwise act on behalf of any person or entity (without regard
to geographic location) in any capacity in which the Participant would be
involved directly or indirectly in a Restricted Occupation.  In the event the
Committee determines in its sole judgment that the Participant has engaged in
activities in contravention of

 

--------------------------------------------------------------------------------


 

this Section 8, Participant’s eligibility for continued vesting under Section 7
shall cease and any unvested shares of Stock shall be forfeited.  Participant
acknowledges this commitment is intended to protect the confidential information
and is not intended to be applied or interpreted as a covenant against
competition.

 

Section 9.              Suspension or Termination of Awards.  Notwithstanding
anything in the Plan or this Award Agreement to the contrary, if at any time
(including after notice of exercise has been delivered) the Committee reasonably
believes that the Participant has committed an act of misconduct as described in
this paragraph, the Committee may suspend the Participant’s right to exercise or
receive any Award pending a determination of whether an act of misconduct has
been committed.  If the Committee determines the Participant has committed an
illegal act, fraud, embezzlement or deliberate disregard of Company rules or
policies (including any violation of the Participant’s non-disclosure,
non-compete or similar agreement) that may reasonably be expected to result in
loss, damage or injury to the Company, the Committee may (a) cancel any
outstanding Award granted to the Participant, in whole or in part, whether or
not vested or deferred and/or (b) if such conduct or activity occurs during a
Company fiscal year in which there was also an exercise or receipt of an Award,
require the Participant to repay to the Company any gain realized or value
received upon the exercise or receipt of such Award (with such gain or value
received valued as of the date of exercise or receipt).  Cancellation and
repayment obligations will be effective as of the date specified by the
Committee.  Any repayment obligation may be satisfied in stock or cash or a
combination thereof (based upon the Fair Market Value of Common Stock on the day
of payment), and the Committee may provide for an offset to any future payments
owed by the Company or any affiliate to the Participant if necessary to satisfy
the repayment obligation.  The determination regarding cancellation of an Award
or a repayment obligation shall be within the sole discretion of the Committee
and shall be binding upon the Participant and the Company.

 

Section 10.            Change of Control.  Any and all shares under this
Restricted Stock Award shall become automatically fully vested upon the
occurrence of a Change of Control Event with such acceleration to occur without
the requirement of any further act by either the Company or the Participant.

 

Section 11.            Securities Law Restrictions.  The Restricted Stock Award
shall be vested and Stock issued only upon compliance with the Securities Act of
1933, as amended (the “Act”), and any other applicable securities law, or
pursuant to an exemption therefrom. If deemed necessary by the Company to comply
with the Act or any applicable laws or regulations relating to the sale of
securities, the Participant, at the time of exercise and as a condition imposed
by the Company, shall represent, warrant and agree that the shares of Stock
subject to the Restricted Stock Award are being acquired for investment and not
with any present intention to resell the same and without a view to
distribution, and the Participant shall, upon the request of the Company,
execute and deliver to the Company an agreement to such effect.  The Participant
acknowledges that any stock certificate representing Stock acquired under such
circumstances will be issued with a restricted securities legend.

 

Section 12.            Withholding of Taxes.  The Company may make such
provision as it may deem appropriate for the withholding of any applicable
federal, state, or local taxes that it determines it may obligated to withhold
or pay in connection with the vesting of the Restricted

 

--------------------------------------------------------------------------------


 

Stock.  A Participant must pay the amount of taxes required by law upon the
vesting of a Restricted Stock Award (i) in cash, (ii) by delivering to the
Company shares of Common Stock having a Fair Market Value on the date of payment
equal to the amount of such required withholding taxes, or (iii) by a
combination of the foregoing.

 

Section 13.            Legends.  The shares of Stock which are the subject of
the Award shall be subject to the following legend:

 

“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND ARE
TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN RESTRICTED STOCK AWARD
AGREEMENT FOR HELMERICH & PAYNE, INC. 2005 STOCK INCENTIVE PLAN DATED THE
           DAY OF                     ,         .  ANY ATTEMPTED TRANSFER OF THE
SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE IN VIOLATION OF SUCH AGREEMENT
SHALL BE NULL AND VOID AND WITHOUT EFFECT.  A COPY OF THE AGREEMENT MAY BE
OBTAINED FROM THE SECRETARY OF HELMERICH & PAYNE, INC.”

 

Section 14.            Notices.  All notices or other communications relating to
the Plan and this Award Agreement as it relates to the Participant shall be in
writing and shall be delivered personally or mailed (U.S. Mail) by the Company
to the Participant at the then current address as maintained by the Company or
such other address as the Participant may advise the Company in writing.

 

Section 15.            Conflicts.  In the event of any conflicts between this
Agreement and the Plan, the latter shall control.  In the event any provision
hereof conflicts with applicable law, that provision shall be severed, and the
remaining provisions shall remain enforceable.

 

Section 16.            No Part of Other Plans.  The benefits provided under this
Agreement or the Plan shall not be deemed to be a part of or considered in the
calculation of any other benefit provided by the Company, a Subsidiary or an
Affiliated Entity to the Participant.

 

Section 17.            Participant and Award Subject to Plan.  As specific
consideration to the Company for the Award, the Participant agrees to be bound
by the terms of the Plan and this Agreement.

 

*      *      *      *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Award
Agreement as of the day and year first above written.

 

 

HELMERICH & PAYNE, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

“COMPANY”

 

 

 

 

 

 

 

 

 

 

 

 

 

“PARTICIPANT”

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED,                             , an individual, hereby
irrevocably assigns and conveys to
                                             ,
                                                                  
(              ) shares of the Common Capital Stock of Helmerich & Payne, Inc.,
a Delaware corporation, $.10 par value.

 

 

DATED:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Compliance Certificate

 

I hereby certify that I am in full compliance with the covenants contained in
that certain Award Agreement (the “Agreement”) dated as of
                              , 2009 between Helmerich & Payne, Inc. and me and
have been in full compliance with such covenants at all times during the
twelve-month period immediately preceding November 1 of the year designated
below.

 

 

Dated:

 

 

 

 

--------------------------------------------------------------------------------